IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOSEPH E. HUDAK, AND CHURCHILL              : No. 70 WM 2016
VALLEY OBLIGATIONS FULFILLMENT              :
COMPANY, LLC,                               :
                                            :
                    Petitioners             :
                                            :
                                            :
             v.                             :
                                            :
                                            :
FRANK ZOKAITES AND ZOKAITES                 :
PROPERTIES, LP,                             :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of September, 2016, the “Motion for Ruling on

Timeliness of Petition for Allowance of Appeal” is DENIED.